DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claim Objection
Claim 14 recites, inter alia, “…6Patent Application Attorney Docket No: 678-5733 (P25048-US/DMC) at least one processor configured to: receive a notification of at least one communication service including at least one unique identifier from the at least one server”.
The “the at least one server” is lack of antecedent basis. Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papageorgious et al (US 2015/0254727 - Papa).

Claims 1, 10, 14 and 18, Papa, via figs. 3 and 4, teaches a method, a communication server and an electronic device for at least one rich interactive communication service, the electronic device comprising: a memory; and 6Patent Application Attorney Docket No: 678-5733 (P25048-US/DMC)at least one processor configured to: 
(Fig. 3, 202) including at least one unique identifier from the at least one server, (unique communication identifier including information indicative of the selected recipient type and the communication message, [0008-0010]);
identify the at least one unique identifier from the notification, [0008-0010], the at least one unique identifier indicating that the corresponding at least one communication service is associated with at least one rich media, (Text; Images; Rich Media (animated gif); Video; Notifications (call-outs); Web page: Text, Voice, Text & voice; Mobile Application: Text, Voice, Text & voice; and/or Social media connectors, [0110, 0118]);
determine that the identified at least one unique identifier of the received at least one communication service is authenticated, (step 208, the authentication server 20 identifies the user account record, login information and matching the location information included in the user account record 32, [0060];  step 218, the communication server 22 generate a unique communication identifier 56 including information indicative of the selected recipient type and the communication message, and generates and transmits a notification message including the unique communication identifier and to the recipient address, [0063]);
send a request including the identified unique identifier for the at least one rich media (animated GIF, [0110, 0118]) of the at least one communication service to at least one communication server, in response to the identified unique identifier being authenticated, (Fig. 4, 304 – Yes/No) ;
with the at least one rich media from the at least one communication server, responding to sending the request, (Fig. 3, steps 308, 310),and 
display the received at least one communication service with the least one rich media.  (Fig. 4, steps 312 with user activity, 314, 316).
Claim 2. (Original) The method of claim 1, wherein the at least one server includes at least one of the communication server and at least one aggregator (Papa’s fig. 1, label 14 is relevant to the current Spec stating that “The aggregator 106 may be any type of computing device such as a personal computer, a notebook, a tablet, desktop computer, a laptop, a handheld device or a mobile device.).  
Claim 3. (Original) The method of claim 1, wherein the at least one communication service includes at least one of a messaging service, a voice call service, a data service, an augmented reality service, a virtual reality service, an emergency service, an internet protocol (IP) multimedia subsystem (IMS) service, and a rich communication service (RCS).  (See claim 15).
Claim 4. (Original) The method of claim 1, wherein the at least one rich media includes at least one of media (a social media, [0085]), a text, a link,  an icon, and a link for chatbot services.  
Claim 5. (Original) The method of claim 1, wherein identifying, by the electronic device, the at least one unique identifier of the received at least one communication service comprises: deriving the at least one unique identifier using content associated with the received at least one communication service, wherein the content includes   (See claims 1 and 14).
Claim 6. (Original) The method of claim 1, wherein determining that the identified unique identifier is authenticated comprises: comparing the identified unique identifier with a plurality of authenticated unique identifiers stored prior to receiving the at least one communication service; determining that the identified unique identifier is authenticated, in response that the identified unique identifier matches one of the plurality of authenticated unique identifiers; and determining that the identified unique identifier is not authenticated, in response that the identified unique identifier does not match one of the plurality of authenticated unique identifiers.  (See claim 16).
Claim 7. (Original) The method of claim 1, wherein the at least one unique identifier includes one of a domain name, a uniform resource locator (URL) of the domain name, [0019, 0080, 0096, 0098], a sender identifier (ID), a token, and a hash key.  
Claim 8. (Original) The method of claim 4, further comprising: performing, by the electronic device, at least one action, upon detecting a user behavior on the displayed at least one communication service with the at least one rich media, wherein the at least one action includes one of displaying a preview of the at least one rich media, displaying interactive content related to the link in the at least one rich media, launching at least oner service related to the link in the at least one rich media, and launching the chatbot services.  (See claim 17).
Claim 9. (Original) The method of claim 4, wherein receiving at least one rich media for the received at least one communication service from the at least one (See claim 14 and “allowing the user to identify a recipient type associated with the recipient of the message, the system is able to provide relevant promotional information to the recipient as the recipient accesses the emailed message. In addition, by verifying the location of the recipient prior to allowing the recipient to access stored document files, the system provides a more efficient method of providing secured documents thus improving the functionality of known computing systems by reducing the amount of computing resources required to transmit secured documents to users. [0021]”).

	Claim 11. (Original) The method of claim 10, wherein the at least one server includes at least one of the communication server and at least one aggregator (Papa’s fig. 1, label 14 is relevant to the current Spec stating that “The aggregator 106 may be any type of computing device such as a personal computer, a notebook, a tablet, desktop computer, a laptop, a handheld device or a mobile device.).), wherein the at least one communication service includes at least one of a messaging service, a voice call service, a data service, an augmented reality service, a virtual reality service, an emergency service, an internet protocol (IP) multimedia subsystem (IMS) service, and a rich communication service (RCS), and wherein the at least one 
Claim 12. (Currently Amended) The method of claim 10, further comprising: 5Patent Application Attorney Docket No: 678-5733 (P25048-US/DMC) generating. by a communication server, the at least one communication service and generating the at least one rich media for the generated at least one communication service. upon receiving information related to at least one domain from at least one entity server; generating, by the communication server, the at least one unique identifier for the at least one communication service associated with the at least one rich media, (see claim 14); mapping, by the communication server, the at least one unique identifier of the at least one communication service with the at least one rich media of the at least one communication service (See claim 20); storing, by the communication server, the mapping of the at least one unique identifier with the at least one rich media of the at least one communication service; (see claim 20) and performing one of: sending the notification of the at least one communication service to the electronic device, and sending the notification of the at least one communication service to at least one aggregator of the respective at least one domain, wherein the received notification of the at least one communication service including the unique identifier or the at least one communication service is forwarded to the electronic device by the at least one aggregator.  (Please see Papa’s fig. 1 for aggregator and claim 10 or claim 14 for the rest).
claim 12, further comprising: fetching the at least one rich media of the at least one communication service for the at least one unique identifier from the stored mapping, in response to receiving the request including the at least one unique identifier from the electronic device; and sending the fetched at least one rich media of the at least one communication service to the electronic device. (See claim 14 and “allowing the user to identify a recipient type associated with the recipient of the message, the system is able to provide relevant promotional information to the recipient as the recipient accesses the emailed message. [0021]”).


Claim 15. (Original) The electric device of claim 14, wherein the at least one communication service includes at least one of a messaging service, a voice call service, a data service, an augmented reality service, a virtual reality service, an emergency service, an internet protocol (IP) multimedia subsystem (IMS) service, and a rich communication service, [0110]
wherein the at least one rich media includes at least one of media, a text, a link, an icon, and a link for chatbot services, wherein the at least one unique identifier includes one of a domain name, a uniform resource locator (URL) of the domain name, [0019], a sender identifier (ID), a token, and a hash key.  (Text; Images; Rich Media (animated gif); Video; Notifications (call-outs); Web page: Text, Voice, Text & voice; Mobile Application: Text, Voice, Text & voice; and/or Social media connectors, [0110]).
(Content types are classified as follows: Text; Images; Rich Media (animated gif); Video; Notifications (call-outs); Web page: Text, Voice, Text & voice; Mobile Application: Text, Voice, Text & voice; and/or Social media connectors, 0110]); compare the identified unique identifier with a plurality of authenticated unique identifiers stored prior to receiving the at least one communication service (account information related to a user, a user name, user password, address, personal identification number, user profile information, user contact information such as email addresses, phone numbers, mailing address, location information such as resident/business address, [0032]); determine that the identified unique identifier is authenticated, in response that the identified unique identifier matches one of the plurality of authenticated unique identifiers (Fig. 3, 208 – matching YES [0020); and determine that the identified unique identifier is not authenticated, in response that the at least one unique identifier does not match one of the plurality of authenticated unique identifiers.  (Fig. 3, 208  - matching NO, [0036]).

Claim 17. (Original) The electric device of claim 15, wherein the processor is further configured to: perform at least one action, upon detecting a user behavior on the  (consumer behavior, [0123]), wherein the at least one action includes one of, displaying a preview of the at least one rich media, displaying interactive content related to the link in the at least one rich media, launching at least one service related to the link in the at least one rich media, (Fig. 4, 312-316 with information displayed and with recipient activity to produce the viewer interest),  and launching the chabot services (the website hosting server 18 is configured to generate and display web pages 38 associated with the website in response to requests being received from users via corresponding web browsers that are displayed on the user computing devices 14, [0034]); receive the at least one communication service including the at least one unique identifier from the at least one server (see claim 14); and fetch the received at least one rich media for the at least one unique identifier of the received at least one communication service.  (See claim 14 and “allowing the user to identify a recipient type associated with the recipient of the message, the system is able to provide relevant promotional information to the recipient as the recipient accesses the emailed message. In addition, by verifying the location of the recipient prior to allowing the recipient to access stored document files, the system provides a more efficient method of providing secured documents thus improving the functionality of known computing systems by reducing the amount of computing resources required to transmit secured documents to users. [0021]”).

Claim 20. (Currently Amended) The communication server of claim 18, wherein the processor is further configured to: generate the at least one communication service and generate at least one rich media for the generated at least one communication service, upon receiving information related to at least one domain from at least one entity server, generate the at least one unique identifier for the at least one communication service associated with the at least one rich media, (see claim 14 or 18) map the at least one unique identifier of the at least one communication service with the at least one rich media of the at least one communication service, “allowing the user to identify a recipient type associated with the recipient of the message, the system is able to provide relevant promotional information to the recipient as the recipient accesses the emailed message. [0021]” store the mapping of the at least one unique code with the at least one rich media of the at least one communication service, (by verifying the location of the recipient prior to allowing the recipient to access stored document files, the system provides a more efficient method of providing secured documents thus improving the functionality of known computing systems by reducing the amount of computing resources required to transmit secured documents to users. , [0021]) and perform one of: sending the notification of the at least one communication service to the electronic device, and sending the notification of the at least one communication service to the at least one aggregator (Fig. 1, label 14 for aggregator) of the respective at least one domain, wherein the received notification of the at least one communication service including the unique identifier or the at least one communication service is forwarded to the electronic device by the at least one aggregator (Fig. 1, label 14 for aggregator and see claim 14), and wherein the processor is further configured to: fetch the at least one rich media of the at least one communication service for the at least one unique identifier from the stored mapping, upon receiving the request including the at least one unique identifier from the electronic device, and send the fetched at least one rich media of the at least one communication service to the electronic device. (See claim 14 and “allowing the user to identify a recipient type associated with the recipient of the message, the system is able to provide relevant promotional information to the recipient as the recipient accesses the emailed message. In addition, by verifying the location of the recipient prior to allowing the recipient to access stored document files, the system provides a more efficient method of providing secured documents thus improving the functionality of known computing systems by reducing the amount of computing resources required to transmit secured documents to users. [0021]”).


				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651